Citation Nr: 0803675	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  04-41 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1979 to May 1987.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Milwaukee, Wisconsin, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 2004, the 
veteran's claims file was transferred to the Cleveland, Ohio 
RO.  

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

Regarding the issue of entitlement to service connection for 
right ear hearing loss, the appeal must be remanded for a VA 
examination.  In this case, VA was required to provide an 
examination because the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2007).  Private medical 
records demonstrate that the veteran has current right ear 
hearing loss.  Service personnel records demonstrate that the 
veteran's military occupational specialty was aircraft 
environmental system technician.  In a lay statement, a 
fellow veteran who served in the same squadron with the 
veteran asserted that the veteran worked around running 
aircraft jet engines for several years in the early 1980's.  
Moreover, right ear hearing loss was demonstrated as early as 
1988, a little over 1 year after service discharge.  Hensley 
v. Brown, 5 Vet. App. 155, 159-60 (1993) (holding that where 
hearing loss is not shown in service or at separation from 
service, service connection can still be established if 
medical evidence shows that it is actually due to incidents 
during service).  

But here, the VA examination of record did not provide a 
medical opinion regarding the etiology of the veteran's right 
ear hearing loss.  Accordingly, the Board finds that remand 
is required because the examination of record is insufficient 
upon which to base an appellate decision.  Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may 
be required if record before the Board contains insufficient 
medical information).  Accordingly, remand is required for a 
VA audiological examination and opinion.  

Regarding the issue of entitlement to service connection for 
bilateral tinnitus, the appeal must be remanded for issuance 
of a statement of the case (SOC).  When a notice of 
disagreement has been filed, the RO must issue an SOC.  
Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) (noting 
that the filing of a notice of disagreement initiates the 
appeal process and requires VA to issue an SOC).  In a March 
2007 rating decision, the RO denied the veteran's claim for 
entitlement to service connection for bilateral tinnitus.  In 
the December 2007 Board hearing transcript, the veteran 
disagreed with that decision.  38 C.F.R. §§ 20.201, 20.302 
(2007).  The RO has not yet issued an SOC.  The Board is, 
therefore, obligated to remand this issue.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the veteran an 
appropriate VA examination to determine 
the etiology of any right ear hearing loss 
found.  All pertinent symptomatology and 
findings must be reported in detail.  The 
examiner must obtain a detailed history of 
in-service and post-service noise 
exposure.  All testing, to include an 
audiogram, must be performed.  The entire 
claims file and this remand must be made 
available and reviewed by an appropriate 
VA examiner.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
render an opinion as to whether any 
current right ear hearing loss is related 
to military service, or to any incident 
therein, to specifically include as due to 
inservice noise exposure.  The examiner is 
reminded that VA law and regulation does 
not preclude service connection for post-
service hearing loss where hearing was 
within normal limits at the time of 
separation from service.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
the above requested opinion without resort 
to speculation, it must be so stated.  The 
report prepared must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  The issuance of a statement of the 
case and notification of the veteran's 
appellate rights on entitlement to service 
connection for bilateral tinnitus, is 
necessary.  38 C.F.R. § 19.26 (2007).  The 
veteran and his representative are 
reminded that to vest the Board with 
jurisdiction over the issue of service 
connection for bilateral tinnitus, a 
timely substantive appeal to the March 
2007 rating decision denying this claim 
must be filed.  38 C.F.R. § 20.202 (2007).  
If the veteran perfects the appeal as to 
this issue, the case must be returned to 
the Board for appellate review.  

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim for entitlement to 
service connection for right ear hearing 
loss must be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After the 
veteran and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



